CREDIT AGREEMENT dated as of October 20, 2010 among KENEXA TECHNOLOGY, INC. The Several Lenders From Time to Time Parties Hereto, PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent and Issuing Bank and PNC CAPITAL MARKETS LLC, as Lead Arranger 1 TABLE OF CONTENTS SECTION 1. DEFINITIONS Page Defined Terms 7 Other Definitional Provisions 33 SECTION 2. LOANS AND TERMS OF COMMITMENTS Commitments 34 Notes 34 Procedue for Revolving Credit Loans and Term Loans 35 Letter of Credit Subfacility 36 Swing Line Loans 41 Interest and Payment Dates 43 Default Interest 43 Conversion and Continuation Options; Limitations on Tranches 44 Fee 45 Termination and Reduction of Revolving Credit Commitments 46 Optional and Mandatory Prepayments of Loans 48 Illegality 50 Requirityements of Law 50 Taxes 51 Indemnity 51 Treatment of Loans and Pavments 52 Payments 52 Loan Accounts 53 Assignment of Loans and/or Revolving Credit Commitments Under Certain Circumstances; Duty to Mitigate 53 Use of Proceeds 54 Defaulting Lenders 54 2 SECTION 3. REPRESENTATIONS AND WARRANTIES Page Corporate Existence 57 Subsidiaries 57 Authority and Binding Effect 57 Approvals 57 Recording and Enforceability 58 Litigation 58 Financial Information 58 Taxes 58 Intellectual Property 59 Intentionally Ommitted 59 Material Agreements 59 Compliance With Law 59 Title to Property 59 Security Interests 60 Federal Regulations 60 ERISA 60 Fictitious Names 61 No Event of Default 61 Solvency 61 Investment Company Act 61 Environmental Matters 61 Labor Matters 62 Anti-Terrorism Laws 62 Salary.com Acquisition 63 No Burdensome Agreements 63 No Misrepresentations or Material Nondisclosures 63 SECTION 4. CONDITIONS PRECEDENT Conditions to Closing 64 Conditions to Each Loan or Letter of Credit 67 Closing 67 3 SECTION 5. AFFIRMATIVE COVENANTS Page Furnishing Financial Statements 68 Books and Records 70 Taxes 70 Corporate Existence and Rights; Compliance with Laws 71 Maintenance of Properties 71 Performance and Compliance with Material Agreements 71 Insurance 71 Inspection; Collateral Audit 72 Leases and Mortgages 72 Pay Indebtedness and Perform Other Covenants 72 Notices 73 Deposit Accounts 73 ERISA 74 Enviromental Laws 75 Notice and Joinder of New Subsidaries 75 Anti-Terrorism Laws 76 Hedge Agreements 76 SECTION 6. NEGATIVE COVENANTS Financial Covenants 77 Limitation on Indebtedness 77 Limitation on Liens 78 Limitations on Fundamental Changes 79 Limitations on Sale of Assets 80 Limitations on Acquisitions and Other Investments 80 Limitation on Distributions 81 Transactions with Affiliates 81 Sale and Leaseback 81 Continuation of or Change in Business 81 Limitation on Negative Pledge 81 Limitation on Optional Prepayment of Indebtedness 82 Use of Proceeds 82 Fiscal Year 82 Clauses Restricting Subsidiary Distrubutions 82 Limitations on Activites of the Parents 82 No Misrepresentations or Material Nondisclosure 82 Limitation on Assets of Certain Subsidiaries 82 SECTION 7. EVENTS OF DEFAULT Events of Default 83 Remedies 85 4 SECTION 8. THE ADMINISTRATIVE AGENT Page Appointment 86 Delegation of Duties 86 Exculpatory Provisions 86 Reliance by Administrative Agent 86 Notice of Default 87 Non-Reliance on Administrative Agent and Other Lenders 87 Indemnification 87 Agents in Their Individual Capacity 88 Release of Liens 88 Successor Administrative Agent 88 USA Patriot Act 89 Beneficiaries 89 Lead Arranger 89 SECTION 9. MISCELLANEOUS Amendments and Waivers 90 Notices 91 No Waiver; Cumulative Remedies 92 Survival of Representations and Warranties 92 Payment of Expenses and Taxes 93 Successors and Assigns 94 Adjustments; Set-off 98 Counterparts 98 Severability 98 Integration 99 GOVERNING LAW 99 Confidentiality 99 Submission To Jurisdiction; Waivers 99 Acknowledgements USA PATRIOT ACT WAIVERS OF JURY TRIAL 5 SCHEDULES SCHEDULE I Lender and Commitment Information SCHEDULE II Existing Letters of Credit SCHEDULE III Existing Permitted Investments SCHEDULE 2.1 (b)
